UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

           v.
                                                         Criminal No. 11-129-1 (CKK)
 GEZO GOEONG EDWARDS,

    Defendant.


                                MEMORANDUM OPINION
                                   (February 26, 2014)

       Presently before the Court are several pro se, post-trial motions filed by Defendant Gezo

Edwards. The Defendant seeks reconsideration of the Court’s October 11, 2013, Memorandum

Opinion and Order denying the Defendant’s pro se motion for reconsideration of the Court’s

May 7, 2013, denial of Defendant’s motion for a new trial.             The present motion for

reconsideration, and the two supplemental memoranda filed by the Defendant, constitute the

Defendant’s fifth pro se (and seventh overall) attempt to suppress evidence obtained from a

wiretap on co-defendant William Bowman’s cellular telephone.1 Upon consideration of the

pleadings,2 the relevant legal authorities, and the record as a whole, the Court once again finds

no basis for granting the requested relief. Accordingly, the Defendant’s [830] Motion for
       1
          United States v. Edwards (“Edwards I”), 889 F. Supp. 2d 1 (D.D.C. 2012); 9/16/12
Mem. Op. & Order, ECF Nos. [431, 432]; 10/23/12 Mem. Op. & Order, ECF Nos. [523, 524];
United States v. Edwards (“Edwards IV”), 904 F. Supp. 2d 7 (D.D.C. 2012); United States v.
Edwards (“Edwards V”), --- F. Supp. 2d ---, 2013 WL 1881552 (D.D.C. May 7, 2013); United
States v. Edwards (“Edwards VI”), --- F. Supp. 2d ---, 2013 WL 5587256 (D.D.C. Oct. 11,
2013).
       2
         Defendant’s Motion for Reconsideration (“Def.’s Mot.”), ECF No. [830]; Government’s
Opposition to Defendant’s Motion for Reconsideration (“Govt.’s Opp’n”), ECF No [831];
Defendant’s Reply to Government’s Opposition to Defendant’s Motion for Reconsideration
(“Def.’s Reply”), ECF No. [836]; Defendant’s Supplemental Motion for Reconsideration
(“Def.’s Supp. Mot.”), ECF No. [843]; Defendant’s Second Supplemental Motion to For
Reconsideration (“Def.’s Sec. Supp. Mot”), ECF No. [858].
Reconsideration, [843] Supplemental Motion for Reconsideration, and [858] Second

Supplemental Motion for Reconsideration are DENIED.

                                       I. BACKGROUND

       The Court detailed the factual history relevant to Defendant Edwards’ motion at length in

its July 26, 2012 Memorandum Opinion denying Edwards’ initial motion and subsequent

opinions, and incorporates herein those opinions in full. In short, as part of its investigation of a

drug trafficking conspiracy, the Government obtained orders authorizing the interception of wire

communications to and from three cellular telephones allegedly operated by co-defendant

William Bowman, referred to as “TT1,” “TT2,” and “TT3.” Edwards I, 889 F. Supp. 2d at 5-6.

The Government obtained the relevant authorizations for TT2 on January 13, February 11,

March 11, and April 8, 2011. Id. The affidavit filed in support of the applications, signed by

FBI Special Agent Timothy S. Pak, did not disclose Defendant Edwards as a possible target of

the TT2 interception until the April 8, 2011 application. Id. at 6. The Government obtained

authorizations for TT3 on March 19 and April 15, 2011. Id. Defendant Edwards was disclosed

as a possible target of the TT3 interception in both applications. Id.

       Defendant Edwards and thirteen co-defendants were charged with conspiracy to

distribute and possess with intent to distribute five kilograms or more of cocaine. Superseding

Indictment, ECF No. [28], at 2-3. Defendants Edwards was also charged with using, carrying,

and possessing a firearm during a drug trafficking offense. Id. at 6. Defendant Edwards and two

co-defendants, William Bowman and Henry Williams, proceeded to trial. Defendants Edwards

and Bowman were convicted of conspiracy to distribute and possess with intent to distribute five

kilograms or more of cocaine, while Defendant Williams was convicted of the lesser included

offense of conspiracy to distribute and possess with intent to distribute less than five hundred

                                                 2
grams of cocaine.3 Verdict Forms, ECF Nos. [651, 653, 655].

                                    II. LEGAL STANDARD

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. § 2510 et

seq., provides that a district court may authorize an application for interception of certain wire,

oral, and/or electronic communications. 18 U.S.C. § 2518.         Section 2518(1) sets forth the

requirements for applications seeking Title III authorizations, and provides that applications must

include, among other information:

       (b)     a full and complete statement of the facts and circumstances relied upon
               by the applicant, to justify his belief that an order should be issued,
               including . . . (iv) the identity of the person, if known, committing the
               offense and whose communications are to be intercepted;

       (c)     a full and complete statement as to whether or not other investigative
               procedures have been tried and failed or why they reasonably appear to be
               unlikely to succeed if tried or to be too dangerous; [and]

       (e)     a full and complete statement of the facts concerning all previous
               applications known to the individual authorizing and making the
               application, made to any judge for authorization to intercept, or for
               approval of interceptions of, wire, oral, or electronic communications
               involving any of the same persons, facilities or places specified in the
               application, and the action taken by the judge on each such application[.]

18 U.S.C. § 2518(1)(b), (e). Defendant Edwards, as an “aggrieved person,” see 18 U.S.C.

§ 2510(11), moves to suppress the contents of the interceptions on the basis that the

communications were “unlawfully intercepted.” 18 U.S.C. § 2518(10)(a).

                                       III. DISCUSSION

       In Defendant’s last motion for reconsideration of the Court’s May 7, 2013, Opinion


       3
         Defendant Bowman was also convicted of three counts of distribution of a mixture and
substance containing a detectable amount of cocaine, and one count of carrying and possessing a
firearm during a drug trafficking offense. Verdict Form, ECF No. [653]. Defendant Edwards
was acquitted of the charge of carrying and possessing a firearm during a drug trafficking
offense. Verdict Form, ECF No. [651].
                                               3
denying Defendant’s motion for a new trial, Defendant effectively argued that the Government

had an obligation under 18 U.S.C. § 2518(c) (“subsection (c)”) to include information regarding

the investigation of co-defendant Bowman that would have referenced Defendant Edwards, and

thus by omitting reference to prior wiretap applications concerning Defendant Edwards, the

Government ran afoul of the requirement in § 2518(1)(e) (“subsection (e)”) that the Government

provide “a full and complete statement of the facts concerning all previous applications . . .

involving any of the same persons, facilities or places specified in the application.” 18 U.S.C. §

2581(1)(e). In its October 11, 2013, Opinion, the Court noted that several courts have held that

only targets of a wiretap investigation are subject to the dictates of subsection (e). Edwards VI,

2013 WL 5587256, at *4. The Court concluded that “even if the Government had disclosed

investigative activities involving Defendant Edwards [in subsection (c)], because the

Government was not required to disclose the Defendant as a target of the wiretap under [18

U.S.C. § 2518(1)] subsection (b), it was under no obligation to disclose any prior applications

concerning the Defendant” under subsection (e). Id.

       The Defendant’s many pleadings related to his present Motion for Reconsideration boil

down to one argument: the Court erred in concluding that under subsection (e) the Government

must only disclose prior wiretap applications of the targets of a wiretap application. Defendant

asks the Court to consider the case of United States v. Bianco, 998 F.2d 1112 (2d Cir. 1993),

which Defendant cited in his pleadings related to his prior Motion for Reconsideration, see

Def.’s Reply, ECF No. [780], at 6, Def.’s Reply, ECF No. [811], at 16, and which Defendant

correctly explains held that “the duty to disclose prior applications under § 2518(1)(e) covers all

persons named in the application and not just those designated as ‘principal targets,’” Bianco,

998 F.2d at 1128.

                                                4
       While Defendant is correct that the Second Circuit has held that § 2518(1)(e) requires the

Government to disclose prior applications of “all persons named in the application and not just

those designated as ‘principal targets,’” id., this does not change the fact that Defendant Edwards

was not named in the relevant wiretap applications and that the Court has previously held that the

Government did not need to reference Defendant Edwards in either its subsection (b) or (c)

statements in order for the wiretap applications to be fully compliant with 18 U.S.C. § 2518(1).

See Edwards I, 889 F. Supp. 2d at 13, 15-17; 9/16/12 Mem. Op., at 4-7; 10/23/12 Mem. Op., at

5-10; Edwards IV, 904 F. Supp. 2d at 9-11; Edwards V, 2013 WL 1881552, at *127-29 (“There

is no requirement [under subsection (c)] that the Government disclose all investigative

techniques used with respect to every individual that might be part of the drug trafficking

organization under investigation); Edwards VI, 2013 WL 5587256, at *2-3. The Court fully

addressed Defendant’s arguments that his name should have been included under subsection (b)

and/or (c) in prior opinions and the Court sees no reason to revisit those rulings. Accordingly,

under either theory of the scope of subsection (e), as Defendant Edwards’ was not “specified in

the application[s],” a clear prerequisite of 18 U.S.C. § 2518(1)(e) disclosure, the Government

had no obligation under subsection (e) to provide “a full and complete statement of the facts

concerning all previous applications” of Defendant Edwards.          See Edwards V, 2013 WL

1881552, at *128 (holding that since the Government satisfied the disclosure requirements of

subsection (c) without referencing Defendant Edwards’ name, the Court need not address the

Defendant’s arguments regarding subsection (e)).

                                      IV. CONCLUSION

       For the reasons stated above, the Court again finds no basis on which to suppress the

evidence obtained from interceptions of wireless communications from cellular telephones

                                                5
purportedly operated by Defendant Bowman.         The applications seeking orders authorizing

wiretap interceptions provided the “full and complete statement” required pursuant to 18 U.S.C.

§ 2518(1)(e), the only subsection at issue in Defendant’s latest Motion for Reconsideration.4

Accordingly, the Defendant’s [830] Motion for Reconsideration, [843] Supplemental Motion for

Reconsideration, and [858] Second Supplemental Motion for Reconsideration are DENIED.

       An appropriate Order accompanies this Memorandum Opinion.


                                                      /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT JUDGE




       4
        As the Defendant states in his Reply brief, “[t]here is only one question being asked of
the Court: With respect to the submitted application, is §2518(1)(e) triggered by persons
suspected of being involved in the crime (as I was such a person)?” Def.’s Reply, at 2.
                                                6